Citation Nr: 1548591	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  15-04 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for lung cancer. 

2.  Entitlement to service connection for a heart condition, claimed as cardiac disease. 

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD). 

4.  Entitlement to service connection for a disorder manifested by memory loss, to include a mood disorder.

5.  Entitlement to service connection for a disorder manifested by tremors, and claimed as involuntary movements.  

6.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	Vermont Office of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, P.J., and E.F.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1963.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

An August 2012 rating denied the Veteran's claims of service connection for, inter alia, GERD, memory loss or a mood disorder, tremors, and hypertension.  In June 2013, the Veteran filed a timely Notice of Disagreement (NOD) regarding these issues.  In January 2014, the RO issued a rating decision that denied the Veteran's claim of service connection for lung cancer.  The Veteran filed a timely NOD in June 2014.  The RO issued a Statement of the Case (SOC) regarding all issues in November 2014.  The Veteran submitted a VA Form 9 Substantive Appeal in December 2014.  

The Board notes that the Veteran hypertension was not listed as an issue that the Veteran sought to appeal in his December 2014 VA Form 9.  However, during the course of the Veteran's preliminary discussions with the Veteran's representative, the representative requested that hypertension remain a part of the current appeal.  Thus, the undersigned waived the requirement of the filing of a Substantive Appeal as it pertains to the issue of entitlement to service connection for hypertension.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

In his December 2014 Substantive Appeal, VA Form 9, the Veteran requested a videoconference Board hearing.  The requested hearing was conducted in August 2015 by the undersigned.  A transcript is associated with the claims file.

The current claim has been processed through the Veterans Benefits Management System (VBMS).  Additionally, relevant documents are located in the Veteran's Virtual VA file as well.  As such, any further consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1 Resolving all reasonable doubt in the Veteran's favor, lung cancer was caused by or related to the Veteran's period of active service, to include his in-service exposure to lead.

2.  Resolving all reasonable doubt in the Veteran's favor, a heart condition, claimed as cardiac disease, was caused by or related to the Veteran's period of active service, to include his in-service exposure to lead.

3.  Resolving all reasonable doubt in the Veteran's favor, GERD was caused by or related to the Veteran's period of active service, to include his in-service exposure to lead.

4.  Resolving all reasonable doubt in the Veteran's favor, memory loss or a mood disorder was caused by or related to the Veteran's period of active service, to include his in-service exposure to lead.

5.  Resolving all reasonable doubt in the Veteran's favor, a disability manifested by tremors, claimed as involuntary movements, was caused by or related to the Veteran's period of active service, to include his in-service exposure to lead.

6.  Hypertension was not shown in service or within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current hypertension to service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for lung cancer, to include as due to in-service exposure to lead, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for a heart condition, to include as due to in-service exposure to lead, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for GERD, to include as due to in-service exposure to lead, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for memory loss or a mood disorder, to include as due to in-service exposure to lead, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing service connection for tremors, to include as due to in-service exposure to lead, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria establishing entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

In this appeal, in September 2010, August 2011, and July 2013 VCAA letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claims, including what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The Veteran's claims of service connection for a heart condition, GERD, memory loss or a mood disorder, and hypertension were initially adjudicated in August 2012, after the issuance of the letters pertaining to those claims.  The Veteran's claim of entitlement to service connection for lung cancer was first adjudicated in a January 2014 rating decision, which was after the issuance of the July 2013 letter.  Thus, the letters met the timing requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, reports of VA examinations, the August 2015 hearing transcript, and statements from the Veteran, his wife, his friends, and his representative.  

The Veteran has been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in August 2015, the undersigned VLJ identified the issues on appeal, indicated the basis for the RO's denial, and indicated the evidence necessary to substantiate the claim.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Moreover, the record fails to show harmful error under Bryant as the development necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

I.  Factual background 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  See, Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran is seeking service connection for lung cancer, a heart condition, GERD, memory loss or a mood disorder, tremors, and hypertension on the basis that he developed the conditions secondary to his exposure to lead while he was on active duty.  The Veteran served as a competitive marksman during his period of active service and he contends that his exposure to lead based on that military occupational specialty (MOS) led to lead poisoning, which caused his current disorders.

The Veteran and his representative have submitted statements from three separate private physicians regarding the connection between the Veteran's period of service and his current conditions.

In a letter from Dr. J.F., the physician noted that the Veteran was a full-time member of the "shooting team" from 1961 to 1963 and that he continued to shoot for the Vermont Army National Guard until 1965.  Dr. J.F. indicated that he has reviewed many articles about the complications of lead exposure and opined that the Veteran's level of lead exposure "as likely as not" is responsible for the problems from which he suffers.  He cited five articles and websites in support of his opinion.  

Dr. G.G., an assistant professor of medicine in the division of pulmonary and critical care medicine at the University of Vermont, also submitted a statement regarding the Veteran's claim of service connection for the claimed conditions secondary to lead exposure.  The physician noted that he has treated the Veteran for his lung cancer.  Dr. G.G. indicated that large cell neuroendocrine carcinoma is typically an aggressive form of lung cancer and that, while smoking is a risk for developing "many types of lung cancer," only a minority of people who smoke develop the disease.  Dr. G.G. went on to note that lead exposure may contribute to the development of lung cancer.  

In providing his opinion, Dr. G.G. cited the International Agency on Cancer Research (IARC) has classified lead as a "probable" carcinogen.  Additionally, the statement indicates that, along with other malignancies, there is evidence that occupational lead exposure is associated with lung cancer mortality.  Dr. G.G. also noted that the National Institute for Occupational Safety (NIOSH) sponsored the Adult Blood Lead Epidemiology and Surveillance program (ABLES) to follow lead blood levels and track mortality over 58,000 workers.  The data from the study linked lead exposure to increased lung cancer mortality, which was likely independent from smoking status.  Dr. G.G. also noted that significant exposure to lead has been shown in studies looking at the effect of lead on instructors and students using both outdoor and indoor firing ranges.  Thus, he stated that the occupation would have placed the Veteran in contact with airborne lead particles on a nearly daily basis.  In conclusion, Dr. G.G. opined that the Veteran was likely exposed to a significant amount of airborne lead, and that there is evidence to link lead exposure to lung cancer.  Thus, Dr. G.G. opined that it is as likely as not that the Veteran's lead exposure contributed to the development of the Veteran's lung cancer and lung function decline.

Another statement was submitted by Dr. D.L., who opined that it is "highly probable" that the Veteran encountered medical issues that result from his lead exposure.  Dr. D.L., a specialist in cardiology, opined that it is "impossible" for him to say whether the Veteran's lead exposure was likely causative of the Veteran's arrhythmia or muscular thickening of the ventricular septum.  He stated that he lacked the data or frame of reference that would allow him to truthfully categorize the level of probability of a relationship between lead exposure and his condition.  Finally, he noted that, while establishing the root cause is difficult, any process leading to compromise of associated function such as lung issues increases the probability of developing atrial arrhythmias.  He stated that there "could be" a relationship between lead exposure and cardiovascular issues.  

A VA medical opinion was offered in January 2014, at which time the examiner did not see a confirmed diagnosis with confirmatory evidence by biopsy to show that the Veteran has or had a diagnosis of lung cancer in order to further consider if there was a link between his reported exposure to lead while on active duty in the military and his lung cancer.   

In another opinion offered the same day, the examiner indicated that she would have to resort to mere speculation in order to determine whether the Veteran's conceded exposure to lead bullets caused his lung cancer.  In her rationale, the examiner indicated that lead is ubiquitous in drinking water, car exhaust, lead batteries, smeltering facilities, smoking cigarettes, cosmetics, and bullets.  She further stated that it is unknown whether the Veteran was chronically exposed to lead and the specific levels of lead he was exposed to environmentally.  Further, she stated that the Veteran's medical records are silent as to the specific definitive frequency and concentrations of the levels of lead exposure and the specific histological tissue diagnosis.  Additionally, the examiner indicated that definitive evidence on its own, when comparing laboratory base animal studies to human studies for lead causing lung cancer is difficult to evaluate.  The examiner opined that the Veteran's conceded exposure to lead bullets as causing his lung cancer cannot be stated with certainty since it is difficult to evaluate lead's ability to cause lung cancer by itself, simply because it is found in so many places and in many different forms.  She also stated that if exposure to lead was short term and at low levels, this would decrease the risk of developing lung cancer.  Thus, the examiner reiterated that she would have to resort to mere speculation in regards to whether the Veteran's reported exposure to lead bullets and or lead dust was the cause of his lung cancer when there are many other risk factors that affect one developing lung cancer.  

The Veteran was afforded another VA examination in conjunction with his claims and a VA opinion was rendered in November 2014.  At that time, the examiner provided the opinion based on the evidence of record, which included the examinations that had been conducted.  The examiner noted the medical opinions provided by Dr. J.F., Dr. G.G., and Dr. D.L. and noted that the Veteran is claiming that his current lung cancer, mild cognitive impairment, heart condition, GERD, and involuntary movements or tremors are associated with his lead exposure in service.  The examiner noted the Veteran's period of active duty as well as his National Guard service.  The examiner conceded that the Veteran would have had some lead exposure based on his participation as a competitive shooter.  The Veteran reported shooting indoors a lot during the winter and sometimes during the summer.  

The examiner opined that the Veteran's claimed disabilities are less likely than not proximately due to or the result of the Veteran's lead exposure during active duty service.  By way of rationale, the examiner noted that there is "nothing" noted in the reviewed literature supporting the specific cause of the type of lung cancer that the Veteran developed.  The examiner conceded that lead exposure can cause cancer, but he indicated that there are no records in the Veteran's file of lead testing and nothing in the primary care notes about lead exposure.  Further, the examiner noted that lead poisoning can cause many different medical problems, but there are other causes of the medical problems for which the Veteran seeks service connection.  Finally, the examiner indicated that there is not any supporting documentation of the Veteran having elevated lead levels in his blood.  Thus, the examiner stated that, without this diagnostic testing, it is not possible to link these medical disorders, to include lung cancer, with an exposure to lead without resorting to mere speculation.  

The RO conceded exposure to lead based on the Veteran's military occupational specialty.  However, the RO did not concede that the frequency and duration of the Veteran's exposure was potentially hazardous to the Veteran's health.  The RO also noted that the Veteran's records did not indicate the specific definitive frequency and concentration levels of lead exposure or the specific diagnosis.  

Lung cancer

In this case, with regard to the Veteran's claim of entitlement to service connection for lung cancer, after reviewing the record, the Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim.  Specifically, in spite of the negative nexus opinions provided by the VA examiners, the Veteran submitted private medical opinions concerning his claims.  Furthermore, Dr. G.G., who provided an opinion linking the Veteran's lung cancer to his period of service, is a pulmonary specialist, which further strengthens the probative value of his opinion.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for lung cancer, to include as due to in-service lead exposure, is warranted. 

Heart condition, GERD, memory loss, and tremors

Turning to the claims of entitlement to service connection for a heart condition, GERD, memory loss or a mood disorder, and tremors, the Board recognizes that the statement authored by Dr. J.F. indicated that the Veteran's mild cognitive impairment (claimed as memory loss and mood disorder), heart condition, GERD, and involuntary movements and tremors are related to his period of service, to include his in-service exposure to lead.  Dr. J.F. cited to six articles that he reviewed in support of his opinion.  

Additionally, as was discussed above, the Veteran submitted a statement from Dr. D.L. that indicated that the Veteran's lung issues increase the probability of developing atrial Arrythmias.  As such, Dr. D.L. stated that in that manner, there could be a relationship between the Veteran's history of lead exposure and his cardiovascular issues.  However, given the speculative nature of the opinion proffered by Dr. D.L., it is afforded no probative weight. 

Turning to the articles cited by Dr. J.F., the Board notes that the "Lead Action News" article specifically indicated that lead exposure can be related to cardiovascular disease, including an increased risk of cardiovascular disease.  The list also indicated that gastrointestinal or digestive issues, cognitive function deficits, impaired memory and concentration, personality changes, and tremors, are potentially related to lead exposure.  The list included citations to a multitude of additional articles relating the lead exposure to the enumerated diseases and disabilities.  Another article, authored by the Agency for Toxic Substances and Disease Registry, a subpart of the Center for Disease Control, indicates that exposure to lead, including that sustained on firing ranges, with even a relatively low level of lead in blood, is associated with adverse effects.  (See Toxicological Profile for Lead by the Department of Health and Human Services, Public Health Service, Agency for Toxic Substances and Disease Registry.)  The article specifically states that, among the most sensitive targets for lead toxicity, are the nervous system and the cardiovascular system.  The article specifically outlines the neurodevelopmental, cardiovascular/renal, and hematological effects of lead.  

The Board notes that the November 2014 VA report provided a negative etiology opinion between the Veteran's claimed disabilities and his period of service, including any lead exposure.  In her opinion, the examiner noted that lead poisoning can cause many different medical problems, but there are other causes of the medical problems for which the Veteran seeks service connection.  Finally, the examiner indicated that there is not any supporting documentation of the Veteran having elevated lead levels in his blood.  Thus, the examiner stated that, without this diagnostic testing, it is not possible to link these medical disorders, to include lung cancer, with an exposure to lead without resorting to mere speculation.  Given the speculative nature of this opinion, it is afforded little probative weight.

In this case, the Veteran has provided a statement from Dr. J.F. which specifically links his claimed heart condition, GERD, memory loss or mood disorder, and tremors to his period of service, to include his exposure to lead therein.  Further, it is clear that Dr. J.F. rested his opinion on an examination of relevant medical literature.  The Board notes that, as outlined by the Court of Appeals for Veterans' Claims, Congress has not mandated that a medical principle reach the level of scientific consensus to support a claim of benefits.  Wise v. Shinseki, 26 Vet. App. 577 (2014).  Instead, the benefit of the doubt doctrine requires only that there is an approximate balance of evidence.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Indeed, in Wise, the Court found that the Board had an obligation to discuss the potentially favorable medical literature of record that supported the claimant's theory of entitlement.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996).  In this case, Dr. J.F. opined that the Veteran's heart condition, GERD, memory loss or mood disorder, and tremors are related to his period of service, to include his exposure to lead, and he based this opinion on his review of several medical treatises and articles.  Given this favorable evidence and the lack of any probative evidence to contradict this opinion, the Board finds that reasonable doubt is resolved in favor of the Veteran and service connection for a heart condition, GERD, memory loss or a mood disorder, and tremors, to include as due to in-service lead exposure, is warranted. 

Hypertension

Finally, turning to the Veteran's remaining claim of entitlement to service connection for hypertension, to include as due to in-service lead exposure, the Veteran's service treatment records are silent to any complaints, diagnoses, or treatment for high blood pressure or hypertension.  At induction in September 1961, the Veteran denied a history of hypertension, and his blood pressure reading was 120/78.  On examination in July 1963, the Veteran's blood pressure reading was 120/70 and no abnormalities were noted.  On an additional report of medical history that the Veteran completed prior to his entry into the Vermont National Guard, dated March 1964, the Veteran again denied a history of high blood pressure; at his examination on the same date, his blood pressure reading was 120/80.

The evidence of record indicates that the Veteran has a diagnosis of hypertension; indeed, the statement authored by Dr. J.F. indicates that the Veteran has a diagnosis of hypertension.   

The only evidence relating the Veteran's current hypertension to service, to include his exposure to lead therein, is the Veteran's own lay assertions.  While lay persons are competent to report on some issues, any opinion regarding the diagnosis and etiology of hypertension requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Any relationship between the current hypertension and his exposure to lead must be established by medical evidence because hypertension may be due to many different causes thereby rendering the question of causation a matter of medical complexity requiring medical expertise to resolve.  A relationship between the Veteran's period of service, to include his exposure to lead therein, and his current diagnosis of hypertension requires medical expertise to determine because it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship. Thus, the Veteran's opinion as to the etiology of his current hypertension is not persuasive and probative.  

Therefore, with regard to the nexus requirement, the Veteran has not provided any competent evidence to support the contention that his hypertension is related to his period of service, to include his exposure to lead.  As noted above, the Veteran submitted opinions offered by private physicians in support of his claims of entitlement to service connection.  The statement authored by Dr. J.F. specifically notes the Veteran's diagnosis of hypertension.  However, in providing his positive opinion as it related to the association between the other disabilities and lead exposure, the physician explicitly declined to include hypertension in his opinion relating the Veteran's claimed disorders to his lead exposure. 

The Board further notes that the Veteran has claimed that his claimed disabilities, including hypertension, were cased from his exposure Trichloroethylene, Tetrachloroethylene, Benzene, Vinyl Chloride, DDT, and Agent Orange, in addition to his lead exposure.  The Veteran has claimed that he was exposed to Tetrachloroethylene, Benzene, and Vinyl Chloride during his period of active service while he was stationed at Camp Lejeune in North Carolina.  However, the Veteran's service personnel records fail to show that the Veteran ever served at Camp Lejeune, and the Veteran has not provided any additional evidence that he was ever at Camp Lejeune other than his own lay assertions.  The Veteran has been repeatedly advised of the different ways he can provide support for his contentions, but he has failed to provide that information.  As such, the Board finds that there is no confirming evidence that the Veteran served at Camp Lejeune during his period of active duty service.  Next, the Veteran stated that he was exposed to DDT while he served at Fort Benning.  While the Board is sympathetic to this claim, there is no evidence confirming that the Veteran was exposed to DDT during service; nor does the record contain competent evidence showing a connection between the Veteran's hypertension and his military service, including any purported exposure to DDT.  Finally, the Veteran has claimed that he was exposed to Agent Orange on active duty.  However, the RO issued a memorandum in June 2012 that indicated that there was a formal finding of lack of information required to verify the Veteran's alleged exposure to herbicides.  The Veteran has not provided any additional information that refutes this finding, besides his own lay statements.  The "duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 191 (1991).  The Veteran has been provided ample opportunity to submit information in support of his claim.  As such, the Board finds that there is no competent and credible evidence to support the Veteran's claim of entitlement to service connection for hypertension based on a theory that he was exposed to toxic chemicals such as Trichloroethylene, Tetrachloroethylene, Benzene, Vinyl Chloride, DDT, and Agent Orange.

Additionally, though hypertension is considered a chronic disease for VA purposes, hypertension was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  The Veteran also does not contend that hypertension manifested within a year of his discharge from service.  Therefore, service connection for hypertension is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.      

In sum, the Board finds that the preponderance of the evidence indicates that while the Veteran has a diagnosis of hypertension, there is no competent and credible evidence indicating that the Veteran had hypertension within a year after separation from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran's current hypertension originated during service or is otherwise related to his period of service, to include the exposure to lead, or the alleged exposure to any other chemical, therein.  Accordingly, service connection for hypertension is not warranted on any basis.  In reaching these conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


ORDER

Service connection for lung cancer, to include as due to in-service exposure to lead, is granted.

Service connection for a heart condition, claimed as cardiac disease and to include as due to in-service exposure to lead, is granted.

Service connection for GERD, to include as due to in-service exposure to lead, is granted.

Service connection for memory loss or a mood disorder, to include as due to in-service exposure to lead, is granted.  

Service connection for tremors, claimed as involuntary movements and to include as due to in-service exposure to lead, is granted.

Service connection for hypertension is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


